Citation Nr: 1047272	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for Marfan's Syndrome 
(claimed as right knee, right elbow, right ankle, and chest 
pains).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to April 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned at a hearing in 
November 2010.  A transcript of the hearing is of record.

At his hearing, the Veteran submitted new evidence in the form of 
a positive medical nexus opinion regarding his Marfan's Syndrome.  
The Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2010).  

The issue of service connection for varicose veins being remanded 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has migraine headaches that are as likely as not 
related to his military service.

2.  The Veteran has Marfan's Syndrome that is as likely as not 
related to his military service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has migraine headaches that were incurred in military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has Marfan's Syndrome that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits not being remanded.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II.  The Merits of the Claims

The Veteran contends that he has migraine headaches and Marfan's 
Syndrome that were incurred in service.



Law

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Generally, service connection requires (1) the existence of a 
present disability, (2) in-service incurrence or aggravation of 
an injury or disease, and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (1995). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).
Migraine Headaches

The Veteran's service treatment records (STRs) show several 
complaints of headaches and a diagnosis of migraines in March 
1990.  Post-service medical records continue to show a diagnosis 
of migraines.  The Veteran testified at his hearing that he did 
not have headaches prior to service and that his migraine 
headaches that began in service have continued to the present.  

Based on a review of the evidence, the Board finds that service 
connection for migraine headaches is warranted.  The Veteran's 
STRs clearly show that he had migraine headaches in service, and 
the Veteran has reported that his migraine headaches have 
continued since service.  The Board finds that the Veteran is 
competent to testify regarding the continuance of his migraine 
headaches since service.  Competent testimony is limited to that 
which the witness has actually observed, and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  Additionally, the Board finds 
the Veteran's statements in this case are credible.  Moreover, 
the Board also finds that the Veteran's statements that he did 
not experience migraine headaches prior to service are also 
competent and credible.  The Board observes that in some 
instances, lay evidence may be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).

In this instance, the Board finds that the Veteran's lay evidence 
is competent to establish medical etiology or nexus.  Therefore, 
since the Veteran's STRs show the onset of migraine headaches in 
service, he credibly and competently reported that they have 
continued since service, and there is a current diagnosis of 
migraine headaches, the Board finds that service connection is 
warranted.  

Marfan's Syndrome

The Veteran's enlistment examination in September 1988 did not 
show any diagnosis of Marfan's Syndrome, nor were any of the 
Veteran's later associated symptoms of joint and chest pain shown 
on the examination.  A medical board examination in August 1990 
shows that the Veteran was diagnosed with Marfan's Syndrome.  The 
examination indicates that the Veteran's Marfan's Syndrome was 
opined to pre-exist service since the Veteran reported that he 
had complaints of pain for over one year, and also that it was 
not aggravated by his service.  

Post-service medical records continue to show a diagnosis of 
Marfan's Syndrome.  A letter from R.D., M.D. dated in November 
2010 indicates that it was more likely than not that the 
Veteran's chronic exacerbation of his underlying connective 
tissue disease occurred while in the military.  Dr. R.D. further 
opined that it was the Veteran's exertion and duties while in the 
military that exacerbated and subsequently led to his severe and 
continued handicap and pain.  Dr. R.D. reported that he based his 
opinion on a review of pertinent medical records, including the 
Veteran's STRs that documented various complaints of pain prior 
to the diagnosis of Marfan's Syndrome.  The Veteran credibly and 
competently testified at his hearing that he was healthy prior to 
service.  

Based on a review of the evidence, the Board finds that service 
connection for Marfan's Syndrome is warranted.  Although the 
August 1990 medical board found that the Veteran's disability 
pre-existed service, the Board finds that clear and unmistakable 
evidence has not been presented to rebut the presumption of 
soundness.  In this case, although some STRs show that the 
Veteran reported pain that began prior to service, there are no 
medical records that show Marfan's Syndrome prior to his military 
service.  Moreover, the only disability noted on the Veteran's 
entrance examination was bilateral pes planus.  No pains or other 
symptomatology of Marfan's Syndrome were noted at entrance.  
Additionally, the Veteran has provided competent and credible 
testimony that he was healthy prior to service.  Thus, the Board 
cannot find that the Veteran had a pre-existing connective tissue 
disability without there being any objective medical evidence 
showing a connective tissue disability prior to service, 
especially as it was not noted on his entrance examination.  
Clear and unmistakable evidence has not been presented.  See 38 
U.S.C.A. § 1111.

Therefore, the Veteran was presumed sound at entrance to service.  
His STRs document pain complaints, which subsequently led to a 
diagnosis of Marfan's Syndrome and a medical discharge from 
service.  Post-service medical records indicate that the Veteran 
continues to be diagnosed with Marfan's Syndrome.  Since the 
Veteran was in sound condition at entrance to service, was 
diagnosed with Marfan's Syndrome in service, and he continues to 
have Marfan's Syndrome, the Board finds that service connection 
is warranted.  


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for Marfan's Syndrome is 
granted.


REMAND

Regrettably, further development is needed to adjudicate the 
Veteran's claim for service connection for varicose veins.  Post-
service medical records show that the Veteran currently has 
varicose veins.  The Veteran's testimony indicates that he 
believes that his varicose veins are related to his Marfan's 
Syndrome.  In light of service connection for Marfan's Syndrome 
being granted herein, the Board finds that a VA examination is 
necessary to determine if the Veteran's varicose veins are 
related to his military service, including being secondary to 
Marfan's Syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4)(i).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with a medical professional with appropriate 
expertise to determine if the Veteran has 
varicose veins that are related to his 
military service, including being secondary 
to his service-connected Marfan's Syndrome.  
(Advise the Veteran that failure to appear 
for an examination as requested, without good 
cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2010).)  The examiner is requested to, among 
other things, obtain a detailed history of 
the Veteran's symptoms as observed by him and 
others since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that his 
varicose veins are related to his military 
service, including being secondary to 
service-connected Marfan's Syndrome.

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given.  The examiner should 
specifically identify that they have reviewed 
the claims file and medical records.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

2.  The RO should then readjudicate the 
Veteran's claims for service connection for 
varicose veins.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


